Citation Nr: 9910183	
Decision Date: 04/12/99    Archive Date: 04/29/99

DOCKET NO.  95-19 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington


THE ISSUE

Entitlement to service connection for low back pain, 
secondary to service-connected bilateral knee disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active service from June 1980 to June 1984, 
with additional service as a reservist.

The appeal arose from a February 1996 RO rating decision, 
which denied the veteran's claim of entitlement to service 
connection for low back pain, secondary to service-connected 
bilateral knee disability.


FINDINGS OF FACT

1.  All evidence necessary for an equitable resolution of the 
case has been secured.

2.  The weight of the medical evidence presented does not 
establish that the veteran's low back pain, as currently 
demonstrated, was proximately due to or the result of service 
connected residuals of bilateral knee disability. 

3.  There is no competent medical evidence identifying a 
quantum of additional disability of low back pain that is 
causally related to aggravation as the result of service 
connected residuals of bilateral knee disability.


CONCLUSION OF LAW

The veteran's low back condition was neither incurred nor 
aggravated during service, on a direct or presumptive basis, 
nor proximately due to or the result of a service connected 
disability.  38 U.S.C.A. §§1101, 1110, 1112, 1113, 5107(a) 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
and 3.310(a) (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim.  38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

Service connection may also be established on a secondary 
basis for a disability, which is shown to be proximately due 
to, or the result of a service-connected disease or injury.  
38 C.F.R. 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  To establish a well grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Anderson, supra; Epps v. Gober, 126 
F.3d at 1468, and Caluza  v. Brown, 7 Vet. App. 498 (1995).   
First, there must be competent medical evidence of a current 
disability (a medical diagnosis).  Rabideau v. Derwinski, 2 
Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Second, there must be evidence of an 
occurrence or aggravation of a disease or injury incurred in 
service (lay or medical evidence).  Cartwright v. Derwinski, 
2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. App. 465 
(1994).  Third, there must be a nexus between the in-service 
injury or disease and the current disability (medical 
evidence or the legal presumption that certain disabilities 
manifest within certain periods is related to service).  
Grottveit v. Brown, 5 Vet. App. at 92-93; Lathan v. Brown, 7 
Vet. App. 359 (1995).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 1998).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(1998).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (1998).  

The Court has further held that the second and third elements 
of a well grounded claim for service connection can also be 
satisfied under 38 C.F.R. § 3.303(b) (1998) by (a) evidence 
that a condition was "noted" during service or an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and post-service symptomatology.  See 
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).  For the limited purpose of determining whether a 
claim is well grounded, the Board must accept evidentiary 
assertions as true, unless those assertions are inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19 (1993).


BACKGROUND

Service medical records reveal numerous complaints of low 
back pain.  A May 1981 record notes that the veteran 
developed lower back pain earlier that morning after lifting 
a heavy tool box off of an aircraft.  There was no radiation 
of pain, and no numbness.  The diagnostic impression was 
lower back pain - sprain.  The veteran was placed on a 
physical profile for one week, restricting her from lifting, 
pushing, climbing stairs and running.

A June 1981 service medical record notes a two-week history 
of low back pain.  Low back strain was diagnosed.  Records 
dated later that month show treatment for back strain in the 
lower thoracic area.  A March 1984 examination notes a 
history of recurrent back pain in 1981, secondary to lifting 
heavy objects on the job.  The record reports that the back 
pain was not incapacitating, and indicates that the pain was 
last experienced in February 1984.  The April 1984 separation 
examination report is negative for findings of a low back 
disorder, and a clinical evaluation of the spine was normal.

A May 1992 U.S. Air Force National Guard examination report 
notes a history of chondromalacia of both knees, and back 
pain.  A clinical evaluation of the spine was normal, and the 
record reports "no gross evidence of low back discomfort."

The veteran filed a claim of entitlement to service 
connection for a low back disorder in June 1995, indicating 
that she considered her low back disorder to be a "sub 
problem" of her service-connected bilateral knee disorder.  

During an October 1995 VA examination, the veteran gave a 
history of injuring her lower back after lifting a heavy 
toolbox in service.  She stated that her back was 
"exacerbated on multiple occasions" due to her work on the 
flight line.  She worked as a coffee machine repair person 
subsequent to service, which reportedly exacerbated her low 
back disorder.  The veteran reported that she experiences 
constant back pain, which is flared with sitting, or carrying 
objects over rough ground. She has been unable to bowl due to 
her low back disorder.  Sciatic pain was noted posteriorly, 
left greater than right and increased in severity with 
walking.

Physical examination of the lumbosacral spine revealed 
tenderness over the left paraspinous muscle area, left 
greater than right and a trigger point was present. There 
were no gross bony abnormalities.  Flexion at the waist 
showed pain starting in the lower back at approximately 80 
degrees, but the veteran was able to continue to 90 degrees 
of flexion.  Extension was limited to 28 degrees, and the 
veteran noted pain in the lower back area during this 
maneuver.  X-rays of the lower thoracic spine and lumbar 
spine were normal.  The final assessment was recurrent 
musculoskeletal lumbosacral pain with reported history of 
lifting injuries while in service.  The examiner opined that 
he doubted the "major component of [the] back condition is 
due to bilateral chondromalacia patellae, but there may be a 
minor component with exacerbation of her back condition due 
to the new condition."

Based on this evidence, a February 1996 rating decision 
denied service connection for a low back disorder.  The 
veteran filed a NOD with this decision in August 1996, and 
attached a private chiropractic report in support of her 
claim.

In the June 1996 report, the veteran's chiropractor noted 
that January 1996 X-rays of the lumbar spine showed a 
flattening of the lumbar lordosis.  In addition, there was 
posterior stair stepping at L3, L2, L1, and T12.  According 
to the chiropractor, this caused a forward rocking of the 
pelvis upon standing.  When this occurred, the veteran 
reportedly "tend[ed] to lock the knees to avoid being pushed 
forward onto her toes with standing more than a minute or 
two." He opined that over the past several years, this has 
"irritated her knees causing decreased joint activity, 
wearing of the vascular supply, the ligamentous structure 
supporting the knee and the menisci." He noted that as time 
has progressed and the knees have degenerated, this has 
caused even further irritation on the low back and pelvis, 
causing a cycle of further lack of support between the pelvis 
and the knees bilaterally.

In November 1996, the RO continued the denial of service 
connection for a low back disorder as secondary to the 
service-connected bilateral knee disability.  The veteran 
submitted a Form 9 in December 1996, perfecting her appeal.

During the December 1996 personal hearing, the veteran 
testified that she first experienced low back pain in 1981.  
Transcript (T.) at 2-3.  She reported that she sought 
treatment for her low back disorder when she could no longer 
carry her heavy toolbox and push work stands.  T. at 3-4.  
She related that low back strain was diagnosed, and she 
attended physical therapy two to three times a week for a 
period of time.  T. at 4-5.  The veteran stated that she was 
placed on profile, which restricted prolonged standing, 
walking and lifting.  T. at 5.  She reported that she was 
able to return to full duty following treatment, but 
continued to experience low back pain.  T. at 7.  She 
testified that she had received treatment from a private 
physician subsequent to service, but was unable to obtain 
treatment records because she could not remember his name.  
T. at 7.  She experienced no back problems while in Air Force 
National Guard training from July 1985 to January 1986.  T. 
at 8-9.  However, she experienced back strain after doing a 
lot of lifting with her National Guard unit in Utah.  T. at 
9.  The veteran has received physical therapy for her low 
back disorder since September 1996.  T. at 9-10.  She 
experienced low-grade back pain, with pain radiating into her 
right leg. T. at 11-12.

A February 1997 hearing officer's decision continued the 
denial of service connection for a low back disorder.

The veteran's August 1998 response to the RO's June 1998 
request for evidence of treatment for low back pain following 
service discharge, included her report of a 1996 auto 
accident, which left her unable to remember treatment 
received for back and knee disorders prior to such accident.  
She indicated that she has focused on rehabilitating spinal 
injuries since 1996.  She further indicated that there would 
be no secondary back problems if her request for a new 
evaluation of her knee injuries could be resolved.  

The veteran then underwent a November 1998 VA orthopedic 
evaluation, during which time the examiner noted his review 
of the veteran's medical records and X-rays and the Board of 
Veterans' Appeals (Board) Remand Decision of March 1998.  The 
examiner noted the veteran's report of no accident or 
injuries during service, other than the onset of knee pain 
during service.  The veteran reported having an industrial 
injury in 1992, reported to be a bicipital tendinitis.  The 
veteran further reported a July 1996 automobile accident that 
resulted in injuries to her neck and back.  The veteran's 
subjective complaints included numbness and tingling in her 
upper extremities, low back pain, right hip spasms, and 
intermittent right sciatica, which was related to a fall in 
1986.  

Upon examination, the veteran revealed no reported cervical 
tenderness in the paraspinal muscles; no dorsal lumbar 
paraspinal muscle tenderness; no objective findings of 
hypertonicity and displayed unrestricted cervical and lumbar 
range of motion.  Cervical flexion was 50 degrees, extension 
55 degrees; lateral bending 50 degrees, all measured with 
inclinometer.  Lateral rotation measured with goniometer was 
60 degrees.  The veteran's lumbar flexion was 90 degrees; 
extension was 30 degrees, with lateral rotation at 45 degrees 
in a seated position.  Both lower extremities were 
symmetrical.  The examiner further reported lumbar flexion, 
measured with single inclinometer, was 90 degrees, extension 
was 30 degrees, and lateral rotation was 45 degrees, right 
and left.  The examiner's diagnoses included patellar 
chondromalacia due to work activity while in service; 
cervical and dorsal strains secondary to motor vehicle 
accident, essentially resolved.

The examiner then addressed specific questions raised in the 
Board's Remand Decision of March 1998.  The examiner noted 
that the veteran's reported back disorder does [sic][not] 
appear to be a consequence of any type of knee difficulties; 
it is a consequence of the accident in July 1996.  The 
veteran had unrestricted motion; entirely normal appearing 
paraspinal musculature; no sciatic notch tenderness; with a 
little greater trochanteric tenderness; reflexes were 
symmetric, with sensation intact over all dermatomes to light 
touch and pinprick.

The veteran's knees were deemed to be normal clinically and 
radiographically, with no musculoskeletal impairment to 
report.  The examiner noted that there was no documentation 
objectively of findings today to support subjective reports 
of pain, specifically of the reports associated under the 
current symptoms documented today.  The veteran displayed no 
evidence of weakened movement, with motor strength at 5/5.  
There was no evidence of fatigability, no evidence clinically 
of any type of incoordination.  The veteran was deemed to be 
capable of performing average employment in a civilian 
occupation, without restriction.  There was no evidence of 
muscle atrophy; no evidence of skin change indicative of 
disuse or disability.  There was no objective manifestation 
due to pain attributable to the lower back disorder.  The 
examiner further noted that the veteran demonstrated no 
impairment to the lower back based on his examination 
clinically and radiographically.

The examiner reiterated that there were no objective 
indications of the extent of the veteran's reports of 
subjective pain, not borne out by musculoskeletal or 
neurological examinations.

The examiner then stated his review of the veteran's April 
1995 and May 1995 letters, and noted findings by the VA 
examiner who conducted the veteran's October 1995 
examination; and noted conclusions made by a private 
chiropractor in June 1996.  The examiner noted that the 
private chiropractor's opinion was not borne out on any 
musculoskeletal examination findings, certainly not borne out 
on plain X-rays.  


ANALYSIS

The Board first notes that the veteran has submitted a well-
grounded claim.  The record contains a relatively current 
medical diagnosis of the flattening of the lumbar lordosis.  
There are service medical records demonstrating treatment for 
low back pain and pathology and there is at least one private 
medical opinion that can be construed as indicating some form 
of causal relationship between current disability and a 
service-connected disability.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.310 (1998); and Caluza v. Brown, supra.  The Board 
further finds that the RO discharged the duty to assist.  
There is no indication of the existence of any pertinent 
evidence that has not been obtained or requested, and the 
veteran has been provided with two VA examinations.   

Initially, the Board notes that it is essentially not 
contended nor shown that a chronic low back disorder was 
present in service.  Service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998). With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease, and sufficient observation to establish 
chronicity at the time.  Continuity of symptomatology is 
required only where the condition noted during service is not 
shown to be chronic. As is the veteran's case, when the fact 
of chronicity in service is not adequately supported, a 
showing of continuity after discharge is required to support 
the claim. 38 C.F.R. § 3.303(b) (1998).  The Board finds that 
the veteran's claim cannot be service-connected on the basis 
of chronicity, as the record reveals no chronic disability 
during service, or within applicable presumptive periods.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1998).  
Nor is there any competent medical evidence linking a current 
low back disability to service.  Rather, the determinative 
question in this case is whether the veteran's post-service 
low back disorder was caused by or aggravated by her service 
connected bilateral knee disability.  

The issue as to entitlement to service connection for the 
veteran's post-service disability of record on a secondary 
basis ultimately turns upon what the competent medical 
evidence establishes as to objective manifestations and 
causation.  The Board is specifically tasked by law to weigh 
the probative value of both the lay and the medical evidence 
of record.  See Van Slack v. Brown, 5 Vet. App. 499 (1993); 
Harder v. Brown, 5 Vet. App. 183 (1993); Guerrieri v. Brown, 
4 Vet. App. 467 (1993); Sanden v. Derwinski, 2 Vet. App. 97 
(1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Court has held that when aggravation of a non-service-
connected condition is proximately due to or the result of a 
service-connected condition, a veteran shall be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that service connection for a bilateral knee 
disability has been granted.  Establishing service connection 
on a secondary basis requires evidence sufficient to show (1) 
that a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  See Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc), reconciling, Leopoldo v. Brown, 4 
Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. App. 34 
(1991).  To establish a well grounded claim for service 
connection for a disorder on a secondary basis, the veteran 
must present medical evidence to render plausible a 
connection or relationship between the service-connected 
disorder and the new disorder.  Jones v. Brown, 7 Vet. App. 
134, 137 (1994).

The positive evidence in support of the claim for service 
connection as secondary to her service-connected knee 
disability consists first of all of the evidentiary 
assertions made by the veteran herself.  However well-
intentioned those statements may be, the Board finds that the 
veteran, as a lay person, is not qualified to offer opinions 
regarding the etiology of her alleged post-service 
disability.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

The only positive evidence of record from parties with 
competence to provide opinions as to medical causation are 
the reports and opinions of the October 1995 VA examiner of 
record, and a private chiropractor's report of June 1996.  
Regarding the October 1995 VA examination, the physician 
noted that X-rays were pending in order to rule-out 
degenerative joint or disk disease.  Thereafter, radiographic 
evidence conclusively revealed a normal lower thoracic and 
lumbar spine, with no evidence of degenerative disk disease.  
Further, the examiner had expressed doubts about whether a 
major component of the veteran's back condition was due to 
the veteran's bilateral knee disabilities.  At best, this 
physician suggested that the service connected disability was 
only a "minor component" in "exacerbating" the back 
disorder.  The physician did not attempt to quantify what 
identifiable additional disability, if any, was attributable 
to this "minor component."  By describing the effect of the 
knee disability on the back disability as one of 
"exacerbation," the statement also is ambiguous as to 
whether the physician believed the knee disorder produced any 
chronic additional disability.

Regarding the private chiropractor's June 1996 opinion, it 
appears initially to indicate that, rather than the service-
connected knee disability causing the back disability, the 
chiropractor believed that a back disability affected the 
knee disability that, in turn, affected the back disability.  
This opinion also fails to quantify any identifiable 
additional disability of the back that could be linked to the 
service-connected disorder.  The November 1998 examiner is an 
actual specialist in orthopedic disabilities.  Moreover, he 
clearly reviewed the complete record.  The Board finds that 
this expertise and the review of the complete record are 
clearly factors that materially increase the probative value 
of his opinion.  This physician specifically noted that the 
chiropractor's findings were not borne out by musculoskeletal 
examination findings and radiographic evidence therein.  More 
significantly, the examiner found no current low back 
disability based on objective findings clinically or 
radiographically.  The examiner further reiterated that the 
veteran's subjective complaints of pain were simply not borne 
out by musculoskeletal or neurological examination.  That 
physician noted the actual treatment records failed to 
reflect documented evidence either of intermittent or 
persistent low back disability attributable to a service-
connected disorder, and further concluded that the veteran's 
low back condition, was "secondary to a motor vehicle 
accident, essentially resolved," and, thus clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(1998); Savage v. Gober, 10 Vet. App. at 495-497.

Accordingly, the Board finds that the probative weight of the 
findings and opinions recorded on the October 1995 VA 
examination, and the chiropractor's report of June 1996, are 
undermined and much diminished by the fact that they were 
founded on less complete review of the record, and by reason 
of the comparatively greater expertise of the orthopedist.  
Both the 1995 VA opinion and the 1996 opinion of the 
chiropractor also fail to quantify any identifiable 
additional disability of the back that can be linked in any 
fashion to the service-connected disability.  By contrast, 
the opinion of the VA orthopedist in 1998 is both grounded in 
solid expertise and a review of the complete record and is 
clearly expressed and supported by a rationale.   The VA 
orthopedist found no identifiable disability of the back and 
concluded that there was no causal relationship between the 
service connected disability and the claimed back disability.  
The Board finds this opinion is entitled to much greater 
probative value than the 1995 and 1996 reports.  Therefore, 
the clear weight of the most probative evidence is against 
the claim.  

Again, the Board notes the veteran may be able to establish 
service connection by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131; 38 C.F.R. §§ 3.307, 3.309 and 3.316.  However, 
such a result is rebutted where the noted findings from the 
orthopedic specialists further demonstrate that the record is 
without documented records of post-service back treatment or 
actual diagnoses of a low back disorder until several years 
following service discharge.  Again, when the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Where, as in the veteran's 
case, there is affirmative evidence to the contrary, or 
evidence to establish that an intercurrent injury or disease 
which is a recognized cause of any of the diseases within the 
purview of section 1112 of this title, has been suffered 
between the date of separation from service and the date of 
onset of any such diseases, service connection pursuant to 
section 1112 will not be in order.  38 U.S.C.A. § 1113 (West 
1991 & Supp. 1998).  

As the Court has made clear, secondary service connection on 
the basis of aggravation requires medical evidence of a 
current disability, and both that the evidence show the 
service-connected disability aggravated the nonservice 
connected disability and that there exists an identifiable 
quantum of increased disability attributable to that 
aggravation.  Clearly, questions of both causation and as to 
whether there is an identifiable quantum of increased 
disability are matters upon which only those with medial 
expertise are competent to render an opinion.  Allen v. 
Brown, supra.  In this instance, as there is no current 
disability related to a low back disorder, it naturally 
follows that there is no identifiable quantum of increased 
disability as revealed in the veteran's November 1998 VA 
examination.

Accordingly, the negative evidence clearly outweighs the 
positive evidence and the benefit of the doubt doctrine is 
not for application.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).  


ORDER


Entitlement to service connection for a low back disorder, as 
secondary to service connected bilateral knee disabilities, 
is denied.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals



 

